UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported) August 16, 2010 Marsh & McLennan Companies, Inc. (Exact Name of Registrant as Specified in Charter) Delaware 1-5998 36-2668272 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 1166 Avenue of the Americas, New York, NY (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code (212) 345-5000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events The following documents are filed with reference to the Registration Statement (No. 333-163405) on Form S-4 (the “Registration Statement”), filed by Marsh & McLennan Companies, Inc. with the Securities and Exchange Commission on November 30, 2009. Such documents are filed in connection with the issuance of shares under the Registration Statement pursuant to a post-closing purchase price adjustment provision contained in a Stock Purchase and Plan of Reorganization dated March16, 2010. Item 9.01Financial Statements and Exhibits (d)Exhibits 5.1Opinion of the Deputy General Counsel of Marsh & McLennan Companies, Inc. Consent of the Deputy General Counsel of Marsh & McLennan Companies, Inc. (contained in Exhibit 5.1). 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MARSH & McLENNAN COMPANIES, INC. By: /s/ Luciana Fato Name: Luciana Fato Title: Deputy General Counsel & Corporate Secretary Date:August 16, 2010 3 EXHIBIT INDEX Exhibit No.Exhibit 5.1Opinion of the Deputy General Counsel of Marsh & McLennan Companies, Inc. Consent of the Deputy General Counsel of Marsh & McLennan Companies, Inc. (contained in Exhibit 5.1). 4
